FILED
                             NOT FOR PUBLICATION                             JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ERICK RIVARY CATALAN-DEL CID,                    No. 07-74574

               Petitioner,                       Agency No. A097-831-362

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Erick Rivary Catalan-Del Cid, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial

evidence, Lim v. INS, 224 F.3d 929, 933 (9th Cir. 2000), and we deny the petition

for review.

      Petitioner contends guerillas kidnaped his son based on petitioner’s political

opinion or his membership in a particular social group. Substantial evidence

supports the IJ’s findings that petitioner failed to establish this incident occurred on

account of a protected ground. See Sangha v. INS, 103 F.3d 1482, 1490-91 (9th

Cir. 1997) (persecution by anti-government guerillas may not, “from that fact

alone, be presumed to be ‘on account of’ political opinion”). As this incident is the

only basis for petitioner’s claim of past persecution and of a well-founded fear of

future persecution, his asylum claim fails. See id.

      Because Catalan-Del Cid did not establish eligibility for asylum, it follows

that he did not satisfy the more stringent standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence also supports the IJ’s denial of CAT relief

because petitioner failed to show it is more likely than not that he would be

tortured if removed to Guatemala. See Wakkary v. Holder, 558 F.3d 1049, 1067-

68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.


                                           2                                     07-74574